DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a dispersive spectrometer to be disposed in a wellbore and to detect electromagnetic radiation according to wavelength, the dispersive spectrometer having a plurality of detector elements disposed along a waveguide layer, and wherein each detector element is to detect the electromagnetic radiation associated with a portion of the wavelength of the electromagnetic radiation.”
Claims 10-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "deploying a probe in a subterranean environment, the probe including a dispersive spectrometer having a waveguide layer; dispersing electromagnetic radiation according to wavelength; detecting, with the dispersive spectrometer, a spectrum of the electromagnetic radiation that has interacted with the subterranean environment; and determining a characteristic of the subterranean environment based on the spectrum.”
Claims 16-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a dispersive spectrometer having a plurality of detector elements disposed along a waveguide layer that is to diffract the electromagnetic radiation according to wavelength, wherein each detector element is to detect the electromagnetic radiation associated with a portion of the wavelength of the electromagnetic radiation after the electromagnetic radiation has interacted with the subterranean environment; a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the processor to: determine a characteristic of the subterranean environment based on the detected electromagnetic radiation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Indo et al. (Patent No. US 10,794,890 B2) discloses measuring an optical density of a live crude oil within a well and calculating a formation volume factor of the live crude oil based on the measured optical density.
Tubel et al. (Patent No. US 6,268,911 B1) discloses systems and methods utilizing fiber optics for monitoring wellbore parameters, formation parameters, drilling operations, condition of downhole tools installed in the wellbores or used for drilling such wellbores, for monitoring reservoirs and for monitoring of remedial work.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878